EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bryan Fuller on March 10, 2021. The application has been amended as follows: 

	In the claims filed on 6/19/2019:
1.    	(Currently Amended) A medical device assembly for delivering bone graft, comprising:
a delivery shaft, said delivery shaft having a tool insertion end and a graft delivery end, said delivery shaft aligned with a central axis, said central axis defining a shaft pathway extending between said tool insertion end and said graft delivery end, said delivery shaft further comprising a handle, said delivery shaft further comprising a retention lock; [[and]]
a first element having a first end, a second end, and an exterior surface, said first element aligned with said central axis, said first element being axially slidable through said shaft pathway, said first element further comprising a handle, wherein said delivery shaft retention lock is adapted to retain said first element from sliding[[,]];and	
a second element;
said first element further comprising a pathway extending between said first end and said second end, and defining a hollow form with an interior surface;
said second element having a first end, a second end, and an exterior surface, said second element being axially slidable through said first element pathway; and
said delivery shaft further comprising a second retention lock adapted to retain said second element from sliding,
said second element further comprising an abrading surface, and 
said second element second end further comprising a beveled end configured to create a pathway through tissue.

5.    	The assembly of claim [[4]]1, said second element comprising a mating feature, said mating feature engageable with said second retention lock.
6. 	(Canceled)
7.	(Canceled)
11.    (Currently Amended) A medical device assembly for delivering bone graft, comprising:
a delivery shaft, said delivery shaft having a tool insertion end and a graft delivery end, said delivery shaft aligned with a central axis, said central axis defining a shaft pathway extending between said tool insertion end and said graft delivery end, said delivery shaft further comprising a handle;
a first element having a first end, a second end, and an exterior surface, said first element aligned with said central axis, said first element being axially slidable through said shaft pathway, said first element further comprising a pathway extending between said first end and said second end, and defining a hollow form with an interior surface; said first element further comprising a handle; and
a second element having a first end, a second end, and an exterior surface, said second element being axially slidable through said first element pathway;
said delivery shaft further comprising a retention lock adapted to retain said second element from sliding,
said second element further comprising an abrading surface, and 
said second element second end further comprising a beveled end configured to create a pathway through tissue.
12.    (Canceled)
13.    (Currently Amended) The assembly in claim [[12]]11, wherein said retention lock comprises a retention latch defined by a collar portion rotatable about said delivery shaft central axis, and a latch portion restricting slideable movement of said first element when said retention latch is positioned in a locking position.
14.    (Currently Amended) The assembly in claim [[12]]11, wherein said delivery shaft further comprises a second retention lock wherein said delivery shaft second retention lock prevents said second element from sliding.
16.    	(Currently Amended) A method of placing bony material between adjacent transverse processes, comprising:
for delivering bone graft, the assembly comprising:
a delivery shaft, said delivery shaft having a tool insertion end and a graft delivery end, said delivery shaft aligned with a central axis, said central axis defining a shaft pathway extending between said tool insertion end and said graft delivery end, said delivery shaft further comprising a handle, said delivery shaft further comprising a retention lock; and
a first element having a first end, a second end, and an exterior surface, said first element aligned with said central axis, said first element being axially slidable through said shaft pathway, said first element further comprising a handle, wherein said delivery shaft retention lock is adapted to retain said first element from sliding; and
a second element;
said first element further comprising a pathway extending between said first end and said second end, and defining a hollow form with an interior surface;
said second element having a first end, a second end, and an exterior surface, said second element being axially slidable through said first element pathway; and
said delivery shaft further comprising a second retention lock adapted to retain said second element from sliding,
said second element further comprising an abrading surface, and 
said second element second end further comprising a beveled end configured to create a pathway through tissue;
extending said pathway to at least a second transverse process adjacent to said first transverse process with said assembly; and 
dispensing bony material through said pathway depositing bony material between said first transverse process and said second transverse process.

please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775